Citation Nr: 1311480	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for the claimed residuals of frostbite of the hands and feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran had unverified service from November 1976 to November 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was scheduled for a videoconference hearing at the RO in December 2009; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a careful review of the claims folder, the Board finds that the Veteran's claim must be remanded for further action.

In a July 2008 statement, the Veteran reported being exposed to extreme cold while serving in Germany, resulting in frostbite.  Specifically, the Veteran indicated that, following duty as a road guide, he had no feeling in his hands and feet.  He recalled seeing a medic and being taken off duty for one week.

Currently, the Veteran indicated that he has problems with his hands and feet in cold weather.  He also indicated that he has no resistance to cold temperatures as a result of his service.

The service treatment records show that, in November 1977, the Veteran complained of "changes in body temperature" in that his body got hot and then cold.  Upon followup, the next day, he complained of body aches.  In December 1977, the Veteran was returned to duty after five days on quarters because of increased temperature.   

Based on the foregoing, the Board concludes that the Veteran should be afforded a VA examination in order to determine whether he has residuals of frostbite to his hands and feet and, if so, whether this is related to his military service.  

Pursuant to VCAA, such an examination is necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

Prior to affording the Veteran a VA examination, the RO should take appropriate action to verify the Veteran's period of service to include obtaining a copy of his DD Form 214.  The RO should also obtain the Veteran's service personnel records (SPRs).

The DD Form 214 and SPRs may be relevant to confirm that the Veteran served in Germany.   

Finally, all relevant VA treatment records must be obtained.  The Veteran indicated that he receives treatment at VA in Detroit, Michigan.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the appropriate repository and secure the Veteran's service personnel records for his active military service.  If these records are unavailable or no longer exist, a negative reply to this effect is required.  

2.  The RO should take all indicated action to secure copies of all relevant VA medical treatment records to include in Detroit, Michigan.  All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Then, the RO should have the Veteran scheduled for VA examinations to determine the nature and likely etiology of the claimed frostbite.

The Veteran's claims file should be reviewed by the examiner(s).  All indicated tests should be performed and all findings should be reported in detail.  The examiner should elicit from the Veteran and record a complete history referable to the claimed frostbite residuals.

After reviewing the entire record and examining the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has frostbite residuals or any other cold-related disability due to the reported exposure to cold temperatures or another incident or event during service.  A clear rationale for all opinions would be helpful.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


